The action was by the appellant against the appellee. A general demurrer was sustained to the petition. The appeal is by the appellant to revise that ruling of the court.
By the petition, the appellant, claiming the right of use and possession of a certain strip of land, sought an injunction to compel the appellee to remove from such strip of land a certain portion of her building claimed to be located on such piece of ground. The petition sets forth at length the pleadings, issues, judgment rendered by the district court, and judgment on appeal by the Court of Civil Appeals in a former suit between the same parties concerning the land. The plaintiff in the case claimed that, by the decrees in the former suit, title and possession to the particular strip of land now in suit was vested in him. The claim of title in the plaintiff was rested by him purely in virtue of the decrees pleaded, and he does not plead ownership otherwise.
The case was presented and argued to the trial court, as is done here, on the theory of the legal effect of the decrees of the court pleaded in the petition. The trial court concluded that, in the light of all the decrees and matters pleaded, the petition alleged no title in the plaintiff to the strip of land now in litigation. It is unnecessary to here set out the allegations of the petition.
It is believed that the trial court did not err in the ruling so made by him, and the judgment is affirmed.